
	

116 SRES 357 IS: Celebrating the 150th anniversary of the birth of Mahatma Gandhi.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 357
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Menendez (for himself, Mr. Cruz, Mr. Warner, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Celebrating the 150th anniversary of the birth of Mahatma Gandhi.
	
	
 Whereas Mohandas Karamchand Gandhi was born on October 2, 1869, in the modern-day state of Gujarat, India, and October 2, 2019, represents the 150th anniversary of his birth;
 Whereas, following his admission as a lawyer to the bar in England, Mohandas Gandhi moved to South Africa, where he experienced state-sanctioned racial discrimination firsthand;
 Whereas that experience motivated Mohandas Gandhi to develop and teach the concept of satyagraha, meaning truth-force, which involves using methods of nonviolent dissent such as civil disobedience in the face of injustice;
 Whereas Mohandas Gandhi would spend nearly 20 years in South Africa using the principles of satyagraha to speak out and organize against the injustices of racial segregation;
 Whereas, in 1919, several years after his return to India, Mohandas Gandhi called for a campaign of satyagraha in response to British authorities issuing the Rowlatt Acts;
 Whereas Mohandas Gandhi began a decades-long movement of nonviolent dissent to gain self-rule for India, including campaigns to boycott British goods and develop the economic independence of India;
 Whereas Mohandas Gandhi persisted in his advocacy for self-rule for India despite multiple arrests; Whereas Mohandas Gandhi advocated for the rights of the lowest classes in India, whom he renamed the Harijans, or children of God, and thereby spurred reforms that improved the legal status of those individuals;
 Whereas the vision of Mohandas Gandhi for India was of a secular and pluralistic home for people of different religions and backgrounds;
 Whereas the followers of Mohandas Gandhi named him Mahatma, meaning great soul in Sanskrit; Whereas the nonviolent dissent movement started by Mahatma Gandhi resulted in India gaining its independence from the British Empire;
 Whereas the principles of satyagraha inspired civil rights leaders and movements around the world, including Dr. Martin Luther King, Jr., in the United States;
 Whereas Dr. Martin Luther King, Jr., said that the philosophy of nonviolent dissent of Mahatma Gandhi is the only morally and practically sound method open to oppressed people in their struggle for freedom; and
 Whereas the teachings and work of Mahatma Gandhi and Dr. Martin Luther King, Jr., continue to inspire countless people worldwide: Now, therefore, be it
		
	
 That the Senate— (1)celebrates the 150th anniversary of the birth of Mahatma Gandhi;
 (2)honors the accomplishments of Mahatma Gandhi and the impact of his philosophy of satyagraha, including its influence on civil rights leader Dr. Martin Luther King, Jr., and on the civil rights movement in the United States;
 (3)recognizes that the principles of nonviolent dissent in the face of injustice remain relevant and necessary today; and
 (4)continues to champion the principles of peaceful protest and nonviolent dissent advanced by Mahatma Gandhi and Dr. Martin Luther King, Jr.
			
